DETAILED ACTION
1.	This action is in response the communications filed on 08/26/2021 in which claims 2, 3, 24 and 25 are canceled, claims 1, 23 and 28 are amended, and therefore claims 1, 4-23, and 26-35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18-20, 28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (EP 2775266 A1) in view of Hachiya (US 20160155068 A1) in further view of Meyer ("Characterization of power quality in low voltage networks based on modeling by mixture distributions").
In regard to claims 1 and 28, Patel teaches: A method for determining an operational state of a power consuming device consuming electrical energy, the method comprising: (Patel, see Fig. 2, [0068] "Computational unit 120 or processing module 222 can be configured to identify the electrical state of electrical devices 290 [operational states of a power consuming device consuming electrical energy]...")
receiving, by a monitoring device, a first plurality of readings specifically for the power consuming device from a sensor, (Patel, see Fig. 2, [0068] "Computational unit 120 [a monitoring device] ..."; [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals [a first readings] to train a processing module running on a computational module to correlate the first data signals to a change in the electrical state of a specific electrical device. [specifically for the power consuming device]") wherein the first plurality of readings are based on consumption of at least one of: energy, current, or power; (Patel, [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals [the first readings]..."; [0068] "... the electrical power consumed [consumption] by the one or more electrical devices"; [0082] "Data acquisition receiver 611 can include: (a) one or more current transformers 628 and 629")
… performing, by the monitoring device, a machine learning training process using the at least one machine learning classification model and the first plurality of readings to determine a plurality of state parameters associated with a plurality of operational states of the power consuming device, (Patel, [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals [a first readings] to train a processing module running on a computational module to correlate the first data signals to a change in the electrical state..."; [0110] "the event detection module... can fit a Gaussian function [classification model] to extract the mean, amplitude, and variance parameters. For example, FIG. 12 shows an exemplary amplitude (A), the mean (µ), and variance (σ) [state parameters] of an electrical signal from a newly actuated device.  The change in amplitude can be positive or negative depending on whether the device is being turned on or off [associated with operational states]."; [0113] "If the electrical event detection system employs a fingerprinting-based approach for device identification, it can require a training process [a training process] to learn the parameters [determining state parameters] of various devices in a structure."; Fig. 12, [0110], [0113], the guassian function is used to produce the features that are used for classification, i.e. it is part of the classification model. In addition, [0113] indicated that the training process to learn the parameters, so it is a machine leaning process using the guassian function.)
receiving, by the monitoring device, at least one second reading from the sensor, (Patel, [0131] "Next, method 800 of FIG. 8 includes an activity 855 of receiving the second data signals [receiving second reading]."; [0059] "Sensing unit 110 [the sensor] can communicate the data signals to computational unit 120 using a wired and/or wireless communication method.") wherein the at least one second reading is based consumption of at least one of: energy, current, or power; (Patel, [0131] "Next, method 800 of FIG. 8 includes an activity 855 of receiving the second data signals [the second reading].; [0068] "... the electrical power consumed [consumption] by the one or more electrical devices"; [0082] "Data acquisition receiver 611 can include: (a) one or more current transformers 628 and 629")
classifying, by the monitoring device, the power consuming device, wherein classifying includes determining a current operational state of the power consuming device based on the at least one second reading and the plurality of state parameters, (Patel, [0133] "... FIG. 8 includes an activity 865 of associating the one or more electrical events with a change in electrical state of at least one electrical device [a current operational state of the device]..."; [0072] "training module 223 can provide the training correlation data [based on training correlation parameters] to classification module 226 so that classification module 226 can correlate the electrical events detected by data acquisition receiver 211 with a specific change in state of a specific electrical device. [operational states of the device]) (an activity 865 is based on second data signals in 850 and 855; see above [0072] classification module can correlate / classify the operating state based on the received correlation parameters.)
wherein the current operational state of the power consuming device is one of the plurality of operational states of the power consuming device; and (Patel, [0051] "each of electrical devices 290 (a) an on-power state; (b) a standby power state; or (c) a complete off-power state. [the plurality of operational states]")
transmitting, by the monitoring device, a signal to a user device to display a notification, wherein the notification includes the current operational state of the power consuming device. (Patel, [0138] "... FIG. 8 includes an activity 870 of displaying information about the one or more electrical events to a user [transmitting a notification to a user]… information about the one or more electrical events can be displayed in real-time [current].")
Patel fails to teach, but Hachiya teaches: … selecting, by the monitoring device, at least one classification model to be applied to the first plurality of readings; (Hachiya, see Fig. 2, classification model selection unit 122; see Fig. 7  [0072] "In step S106, the linear classification model selection unit 122 selects the linear classification models with respect to the data group c [the first readings]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel to incorporate the teachings of Hachiya by including the selection and determination units. Doing so would allow the input data belonging to the specific class to be used in the classification model selected by the selection unit. (Hachiya, [0008] "a determination unit configured to determine whether the input data belongs to the specific class with use of the classification model corresponding to the at least one group selected by the selection unit.")
Patel and Hachiya fail to teach, but Meyer teaches: … one classification model… (Meyer, p. 3 left col. Section V "The density function… can be modeled by a mixture of an unknown, but in either case finite number of single gaussian distributions. [Gaussian mixture model / classification model]... All parameters of the mixture distribution are calculated [training process to determine parameters] by the iterative Expectation Maximization-algorithm (EM-algorithm).")

    PNG
    media_image1.png
    77
    211
    media_image1.png
    Greyscale
wherein at least one of the plurality of state parameters is a standard deviation (Meyer, p. 3 left col. "... (3) where σm and μm are standard deviation and mean of component m.")  and any standard deviation developed for any of the at least one classification model is fixed for each respective one of the operational states; (Meyer, p. 3 right col. "… Base load states of a consumer structure with a few, mainly continuous operated loads results in the distribution component on the left-hand side (small mean and standard deviation). The other component (higher mean and standard deviation) indicates a normal load state with more loads and higher switching frequencies."; Based on spec. p. 14, the examiner interprets the claim: base load states have a relatively narrow distribution, and normal load states have a wider distribution.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel and Hachiya to incorporate the teachings of Meyer by including the parameters of the mixture distribution. Doing so would quantify the correlation between the characteristic of consumer structure and the power quality and enable efficient and easy-to-use methods for power quality evaluation. (Meyer — Abstract "The parameters of the mixture distribution represent the typical properties of the consumer structure very closely… The quantification of the correlation between the characteristic of consumer structure on the one hand side and the power quality on the other hand side enables efficient and easy-to-use methods for power quality evaluation")
Claim 28 recites substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claim 28. In addition, Patel and Hachiya teach: selecting, by a monitoring device, at least one classification model to be applied to a first plurality of readings received by the monitoring device, the first plurality of readings being from a sensor specifically for the power consuming device; (Hachiya, see Fig. 2, classification model selection unit 122; see Fig. 7  [0072] "In step S106, the linear Computational unit 120 [a monitoring device] ..."; [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals [a first readings] to train a processing module running on a computational module to correlate the first data signals to a change in the electrical state of a specific electrical device. [specifically for the power consuming device]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel to incorporate the teachings of Hachiya by including the selection and determination units. Doing so would allow the input data belonging to the specific class to be used in the classification model selected by the selection unit.
In regard to claim 18, Patel, Hachiya and Meyer teach: The method of claim 1, wherein the plurality of distinctive operational states include at least one of: on, off, or idle. (Patel, [0051] "each of electrical devices 290 can have one of three power states: (a) an on-power state; (b) a standby power state; or (c) a complete off-power state.")
In regard to claims 19 and 33, Patel, Hachiya and Meyer teach: The method of claim 1, wherein the first plurality of readings and the at least one second reading are based on each phase of a plurality of phases of the power consuming device. (Patel, [0081] "In North America and many other parts of the world, three-phase electrical power is commonly used by the electrical power infrastructure in most structures… either installing a sensing unit 110 on each phase...") (sensing unit receiving first readings and second reading are based on each phase of electrical power)
In regard to claims 20 and 34, Patel, Hachiya and Meyer teach: The method of claim 19, wherein operational states associated with the plurality of phases of the power consuming device is based on one of: majority of phases, minority of phases, or consensus of phases.  (Patel, [0081] "Installing two sensing units 110 would allow electrical event detection device 100 to capture events from both phases [majority of phases or consensus of phases]") (events including operational states are captured from both phases)
Claims 4, 5, 10, 15, 16, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in further view of Drees (US 9135667 B2).
In regard to claims 4 and 29, Patel, Hachiya and Meyer fail to teach, but Drees teaches: The method of claim 1, wherein the at least one classification model includes a Gaussian Mixture Model, wherein performing the training process to determine the plurality of state parameters includes determining state parameters of the Gaussian Mixture Model. (Drees, col. 9 "… For example, building energy modeler 210 may use... a Gaussian process model to model a building's energy use, according to according to various embodiments."; col. 22 "In block 464, a Gaussian mixture model (GMM) may be used to represent all INAC probability density functions for the buildings… "; col. 22 "… First, a mean of the individual probability density functions may be calculated as follows:... where µi is the mean of the INAC probability density function for the ith building in the class... A covariance matrix may also be determined as follows: ... and Σi is the covariance matrix for ..."; Patel teaches the operational state and its associated states parameters) (determining state parameters such as µi and Σi)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Drees by using an energy use model for benchmarking. Doing so would allow for the identification of potential areas to implement ECMs, set realistic energy performance goals when implementing ECMs, and identifying best practices when implementing ECMs (Drees — Col. 4 lines 10-13).
In regard to claims 5 and 30, Patel, Hachiya, Meyer, and Drees teach: The method of claim 4, wherein the state parameters of the Gaussian Mixture Model include at least one set of average and standard deviation of a Gaussian distribution representative of at least one operational state of the power consuming device. (Drees, col. 22 "… First, a mean of the individual probability density functions µi is the mean [average] of the INAC probability density function for the ith building in the class... A covariance matrix may also be determined as follows: ... and Σi is the covariance matrix [standard deviation] for ..."; Patel teaches the operational state and its associated states parameters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Drees by using an energy use model for benchmarking. Doing so would allow for the identification of potential areas to implement ECMs, set realistic energy performance goals when implementing ECMs, and identifying best practices when implementing ECMs (Drees — Col. 4 lines 10-13).
In regard to claim 10, Patel, Hachiya, Meyer, and Drees teach: The method of claim 4, wherein the at least one second reading includes a plurality of second readings. (Patel, [0060] "data acquisition receiver 211 can be configured to receive electrical signals with a high-frequency component and convert the electrical signals and, in particular, the high-frequency component into one or more data signals [a plurality of second readings.]")
In regard to claim 15, Patel, Hachiya, Meyer, and Drees teach: The method of claim 2, further comprising: performing, by the monitoring device, the training process using the at least one classification model and (Patel, [0113] "... it can require a training process to learn the parameters of various devices in a structure."; [0110] "the event detection module... can fit a Gaussian function [classification model] )the at least one second reading to determine and update the plurality of state parameters associated with a plurality of operational states of the power consuming device. (Drees, see Fig. 8; "Process 800 includes receiving data [second reading] related to buildings' energy use models (step 802)… Process 800 includes determining the mean of the energy use model parameters (step 804)... the minimum covariance determinant method may be used to determine a robust estimate of the mean and covariance [state parameters] of a random sample of the received data... The sample Tk is the calculated mean for sample set, xi is the ith data point, and Wk is the covariance. ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Drees by using an energy use model for benchmarking. Doing so would allow for the identification of potential areas to implement ECMs, set realistic energy performance goals when implementing ECMs, and identifying best practices when implementing ECMs (Drees — Col. 4 lines 10-13).
In regard to claim 16, Patel, Hachiya, Meyer, and Drees teach: The method of claim 15, wherein performing, by the monitoring device, the training process using the at least one classification model and (Patel, [0113] "... it can require a training process to learn the parameters of various devices in a structure."; [0110] "the event detection module... can fit a Gaussian function [classification model] ) the at least one second reading to determine and update the plurality of state parameters is performed periodically. (Drees, "The building data [second reading] may be received by the processing circuit of data acquisition and analysis service 110 periodically...Data acquisition and analysis service 110 may be configured to model the energy usage profiles of buildings 102-106 using the received building data, according to various embodiments."; "the minimum covariance determinant method may be used to determine a robust estimate of the mean and covariance [state parameters] of a random sample of the received data...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Drees by using an energy use model for benchmarking. Doing so would allow for the identification of potential areas to implement ECMs, set realistic energy performance goals when implementing ECMs, and identifying best practices when implementing ECMs (Drees — Col. 4 lines 10-13).
Claims 6, 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in further view of Kuhns (US 20120197560 A1).
In regard to claim 6, Patel, Hachiya and Meyer fail to teach, but Kuhns teaches: The method of claim 1, further comprising: eliminating, by the monitoring device, at least one of the plurality of operational states and state parameters associated with the eliminated one of the plurality of operational states from the operational states of the power consuming device. (Kuhns, [0090] "… The middle steady state segment is the remainder of the steady state period with the beginning and end segments removed."; Patel teaches the operational state and states parameters) (eliminating the middle steady state)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Kuhns by including rules to link the two unrelated transition signatures. Doing so would allow transition signatures from appliances that turn on and off to be linked. (Kuhns, [0066] "Disclosed herein is the use of closure rules to link the two unrelated transition signatures to a single appliance... Using this rule, transition signatures from appliances that turn on and off with different amounts of power... can be linked")
In regard to claims 21 and 35, Patel, Hachiya, Meyer, and Kuhns teach: The method of claim 1, further comprising: determining a plurality of state parameters associated with an additional operational state that is a combination of the plurality of state parameters of at least two of the plurality of operational states. (Kuhns, [0100] "... when two steady states, Sj(t) and Sj,k(t)), belong to the same steady state cluster, then the sequence of Tj+1(t) . . . Tj+k(t) represents a complete (on-off, or off-on) cycling of all appliances that changed state between Sj(t) and Sj+k(t)). This is referred to as closure and enables asymmetric power on and power off transitions to be linked together...") (spec p.18 19 cycle state; cycling is an additional state that is a combination of 'on' and 'off' states)
.
Claims 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in view of Drees in further view of Geffin (US 20120053925 A1).
In regard to claims 7 and 31, Patel, Hachiya and Meyer teaches: The method of claim 1, further comprising: determining whether the plurality of state parameters generated by a training module included in the monitoring device (Patel, [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals to train a processing module [a training module] running on a computational module..."; [0113] "...s it can require a training process to learn the parameters [state parameters] of various devices in a structure.")
Patel, Hachiya and Meyer fail to teach, but Drees teaches: meet a predetermined quality value; and (Drees, col. 19 "the normalized annual consumption intensity (INAC) of the building under study may be compared to those of other buildings in its class… The comparison may also include determining whether the statistic for the building under study is above or below a threshold value [a predetermined quality value] relative to the probability distribution function.") (INAC probability density function includes state parameters µ and Σ)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Drees by using an energy use model for benchmarking. Doing so would allow for the identification of potential areas to implement ECMs, set realistic energy performance goals when implementing ECMs, and identifying best practices when implementing ECMs (Drees — Col. 4 lines 10-13).
generating and transmitting by the training module an error message (Geffin, [0089] "When a machine and/or application is found to be anomalous, notification is sent to the client front end along with the metrics and derivatives and the workload types handled, for user confirmation of an anomaly") upon determination that the plurality of state parameters differ from the predetermined quality value by more than a predetermined threshold. (Geffin, [0081] "… User tunable 'delta,' [a predetermined threshold] or difference, factors, each factor representing an allowable variability in the difference between the threshold and measured values, may be used to decide when thresholds [the predetermined quality value] have been truly exceeded…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer and Drees to incorporate the teachings of Geffin by including the Anomaly Detector. Doing so would make the system detect potential intrusions by detecting anomalous power and resource utilization fluctuations (Geffin — [0081] lines 5-8).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in view of Drees in view of Geffin in further view of Berges Gonzalez (US 20120290230 A1).
In regard to claim 8, Patel, Hachiya, Meyer, Drees and Geffin teach: The method of claim 7, wherein the plurality of state parameters are determined to differ from the predetermined quality value by more than a predetermined threshold when the training module determines at least one of: (Geffin, [0081] "… User tunable 'delta,' [a predetermined threshold] or difference, factors, each factor representing an allowable variability in the difference between the threshold and measured values, may be used to decide when thresholds [the predetermined quality value] have been truly exceeded…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer and Drees to incorporate the teachings of 
Patel, Hachiya, Meyer, Drees and Geffin fail to teach, but Berges Gonzalez teaches: a too wide distribution, a low distribution weight, a too low average current, a too high average current, or an undesired ratio between state averages.  (BG, [0217] "These ratios are between the probability that a sample is drawn from a Gaussian distribution with mean and variance... To minimize the number of false positives we also introduced a minimum threshold for the change of mean Pmin.  During the calculations, each time µafter - µbefore < Pmin we set the likelihood ratio to zero.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer, Drees and Geffin to incorporate the teachings of Berges Gonzalez by including apparatuses for monitoring energy consumption. Doing so would provide consumption awareness to users. (BG, [0003] "apparatuses for monitoring energy consumption… providing consumption awareness to users and building management systems with the purpose of enabling better energy management decisions.")
Claims 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in view of Drees in view of Geffin in further view of Achin (US 20150339572 A1).
In regard to claims 9 and 32,  Patel, Hachiya, Meyer, Drees and Geffin fail to teach, but Achin teaches: The method of claim 7, further comprising: selecting a different training module when the plurality of state parameters are determined to differ from the predetermined quality value by more than a predetermined threshold. (Achin, [0132] "… steps 330 and 340 may be performed iteratively until a predictive model is selected... At the end of each iteration, the suitabilities of the predictive modeling procedures for the prediction problem may be re-determined based, at least in part, on the results [e.g. state parameters] of executing the modeling procedures, and a new set of predictive modeling procedures may be selected for execution during the next iteration.") (Geffin, [0081] "… User tunable 'delta,' [a predetermined threshold] or difference, factors, each factor representing an allowable variability in the difference between the threshold and measured values, may be used to decide when thresholds [the predetermined quality value] have been truly exceeded…") (Selecting a new set of predictive modeling procedures is based on the results / evaluations of the generated predictive models)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer, Drees and Geffin to incorporate the teachings of Achin by including a predictive model. Doing so would make the suitabilities of predictive modeling procedures for the prediction problem may be determined based on characteristics of the prediction problem and/or on attributes of the respective modeling procedures. (Achin — Abstract lines 3-6).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in view of Drees in further view of Berges Gonzalez (US 20120290230 A1).
In regard to claim 11, Patel, Hachiya, Meyer and Drees teach: The method of claim 10, wherein performing the training process to determine the plurality of state parameters further includes: (Patel, [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals to train a processing module running on a computational module..."; [0113] "...s it can require a training process to learn the parameters [state parameters] of various devices in a structure.")
Patel, Hachiya, Meyer and Drees fail to teach, but Berges Gonzalez teaches: calculating a probability of the plurality of second readings being associated with one of a plurality of Gaussian distributions and determining a distribution with maximum probability; and (BG, [0205] "When an appliance changes its state, the algorithm should be able to detect this event from the aggregate readings [second readings] for the building…"; [0212]"the probability distributions are assumed to be Gaussian." ;[0216] "We analyze contiguous windows of n samples from P1[t] and apply formula 4 to each window.  This computation will provide us with the index of the sample, in the window, containing the highest likelihood ratio [maximum probability].") associating the distribution with one of the operational states of the power consuming device. (BG, [0218] "As the window slides through the real power time-series, each data-point can potentially be detected as an event by the above function.  Each time this happens, we consider it as a vote in favor of it.  Those points which receive more than V votes are finally considered to be events corresponding to appliance state [the operational states of the device] transitions…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer and Drees to incorporate the teachings of Berges Gonzalez by including apparatuses for monitoring energy consumption. Doing so would provide consumption awareness to users.
In regard to claim 12, Patel, Hachiya, Meyer, Drees and Berges Gonzalez teaches: The method of claim 11, further comprising: determining an operational state change after a predefined number of the second readings. (BG, [0218] "Each time this happens, we consider it as a vote in favor of it.  Those points which receive more than V votes [a predefined number of the second readings] are finally considered to be events corresponding to appliance state transitions…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer and Drees to incorporate the teachings of Berges Gonzalez by including apparatuses for monitoring energy consumption. Doing so would provide consumption awareness to users.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in view of Drees in view of Berges Gonzalez in further view of Ramu (US 20050154545 A1).
In regard to claim 13, Patel, Hachiya, Meyer, Drees, and Berges Gonzalez teach: The method of claim 12, wherein the predefined number of the second readings is a number of second readings (BG, [0218] "Each time this happens, we consider it as a vote in favor of it.  Those points which receive more than V votes [a predefined number of the second readings] are finally considered to be events corresponding to appliance state transitions…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer and Drees to incorporate the teachings of Berges Gonzalez by including apparatuses for monitoring energy consumption. Doing so would provide consumption awareness to users.
Patel, Hachiya, Meyer, Drees, and Berges Gonzalez fail to teach, but Ramu teaches: included within a predefined time period or a time period during which the operational state remains unchanged. (Ramu, [0048] "…The controller also includes a timing device that produces sequential timer signals, each of which is indicative of an amount of time the gating signal remains at a particular signal state, where each particular signal state corresponds is the same [a time period when the state remains unchanged]…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer, Drees and Berges Gonzalez to incorporate the teachings of Ramu by including a method to identify an operational phase from two phases. Doing so would provide a means for indirectly estimating the absolute rotor position of a switched reluctance machine (SRM).  No sensors are required in the machine other than the current sensors to measure the current in the machine windings. (Ramu — [0043] lines 3-7)

    PNG
    media_image2.png
    65
    239
    media_image2.png
    Greyscale
In regard to claim 14, Patel, Hachiya, Meyer, Drees, Berges Gonzalez and Ramu teach: The method of claim 12, wherein determining the operational state change includes having a probability associated with one of the Gaussian distributions larger than a predetermined threshold change from a probability of the operational state being associated with an adjacent distribution. (BG, [0210] "The likelihood ratio calculated at every point is… 

This computation will provide us with the index of the sample, in the window, containing the highest likelihood ratio. These ratios are between the probability that a sample is drawn from a Gaussian distribution with mean and variance computed from a window of wbl samples before, and the probability that it was drawn from a Gaussian with mean and variance computed from a window of wal samples after.  In essence, we are trying to identify the largest change in mean/variance. To minimize the number of false positives we also introduced a minimum threshold [a predetermined threshold] for the change of mean Pmin.") (The higher likelihood ratio means the probability in Gaussain distribution in a window wa (after) is greater than the probability in a window wb (before).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya, Meyer and Drees to incorporate the teachings of Berges Gonzalez by including apparatuses for monitoring energy consumption. Doing so would provide consumption awareness to users.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in further view of Geffin (US 20120053925 A1).
In regard to claim 17, Patel, Hachiya and Meyer teach: The method of claim 1, wherein selecting at least one classification model (Hachiya, see Fig. 2, classification model selection unit 122; selects the linear classification models with respect to the data group c")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel to incorporate the teachings of Hachiya by including the selection and determination units. Doing so would allow the input data belonging to the specific class to be used in the classification model selected by the selection unit.
Patel, Hachiya and Meyer fail to teach, but Geffin teaches: is performed based on of a device type of the power consuming device. (Geffin, [0032] "The power draw/footprint of the hardware… is a primary factor used to generate the predictive and classification models."; [0048] "... on the server back end the software determines if the model library, which stores models, contains a model previously generated for the entered machine type (step 304). If the library does contain such a model, that model may be invoked (step 306)… However, if in step 304 the software determines that the model library does not contain a model previously generated for the entered machine type, it may invoke a model created via PCP's Model Creation feature (step 308)…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Geffin by including the Anomaly Detector. Doing so would make the system detect potential intrusions by detecting anomalous power and resource utilization fluctuations (Geffin — [0081] lines 5-8).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hachiya in view of Meyer in further view of Berges Gonzalez (US 20120290230 A1).
In regard to claim 22, Patel, Hachiya and Meyer fail to teach, but Berges Gonzalez teaches: The method of claim 1, the notification further includes a time-based presentation of operational states of the power consuming device. (BG, [0139] "Information computed or detected in the Analysis sub-system 12 is reported to users... The user interface 16/18 may provide information to the user Real-time use of devices (e.g., which devices are currently on/off) History of device use or patterns in device use…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel, Hachiya and Meyer to incorporate the teachings of Berges Gonzalez by including apparatuses for monitoring energy consumption. Doing so would provide consumption awareness to users.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Meyer.
In regard to claim 23, Patel teaches: A monitoring device for determination of a plurality of operational states of a power consuming device consuming electrical energy, the monitoring device comprising: (Patel, see Fig. 2, [0068] "Computational unit 120 [A monitoring device] or processing module 222 can be configured to identify the electrical state of electrical devices 290 [operational states of a power consuming device]...")
an interface to a network (Patel, [0058] "Computational unit 120 can include: (a) a communications device 221 with a receiver [an interface to a network]; ...")
to receive a first plurality of readings specifically for the power consuming device over the network and (Patel, [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals [a first readings] to train a processing module running on a computational module to correlate the first data signals to a change in the electrical state of a specific electrical device. [specifically for the power consuming device]"
to transmit a signal to a user device to display a notification, (Patel, [0138] "... FIG. 8 includes an activity 870 of displaying information about the one or more electrical events to a user [transmitting a notification to a user]... communications module 225 (FIG. 2) can display information about the one or more electrical events to the user."; [0123] "communications module 225 can include a portion that can a mobile electrical device [a user device] (e.g., an iPhone® or iPad® device...) that allows a user to...") wherein the first plurality of readings are based on consumption of at least one of: energy, current, or power; (Patel, [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals [the first readings]..."; [0068] "... the electrical power consumed by the one or more electrical devices"; [0082] "Data acquisition receiver 611 can include: (a) one or more current transformers 628 and 629")
a processor coupled to the interface; (Patel, [0075] "Processing module 222 can be configured to run on a processor…") 
a memory having stored thereon instructions which when executed by the processor causes the processor: (Patel, [0074] "… storage module 230 can include... hard drive 2314 (FIG. 23), or memory 2408 (FIG. 24).")
to apply, using a machine learning training module, at least one machine learning classification model on the first plurality of readings to determine a plurality of parameters associated with a plurality of operational states of the power consuming device, (Patel, [0104] "... FIG. 8 includes an activity 835 of using the first electrical signals [a first readings] to train a processing module [a training module] running on a computational module to correlate the first data signals to a change in the electrical state..."; [0110] "the event detection module... can fit a Gaussian function [classification model] to extract the mean, amplitude, and variance parameters. For example, FIG. 12 shows an exemplary amplitude (A), the mean (µ), and variance (σ) [state parameters] of an electrical signal from a newly actuated device.  The change in amplitude can be positive or negative depending on whether the device is being turned on or off [associated with operational states]."; [0113] "If the electrical event detection system employs a fingerprinting-based approach for device identification, it can require a training process to learn the parameters [determining state parameters] of various devices in a structure."; Fig. 12, [0110], [0113], the guassian function is used to produce the features that are used for classification, i.e. it is part of the classification model. In addition, [0113] indicated that the training process to learn the parameters, so it is a machine leaning process using the guassian function.)
… to receive via a classifier module from the training module the plurality of parameters associated with the plurality of operational states of the power consuming device, (Patel, [0072] "training module 223 [a training module] can provide the training correlation data [receiving training correlation parameters] to classification module 226 [via a classifier module] so that classification module 226 can correlate the electrical events detected by data acquisition receiver 211 with a specific change in state of a specific electrical device. [operational states of the device]") (See Fig. 2, a classification module receiving data from a communications device  [interface] configured to receive the data signals)
to receive via the classifier module from the interface at least one second reading from the power consuming device, (Patel, [0131] "Next, method 800 of FIG. 8 includes an activity 855 of receiving the second data signals [receiving second reading].") (See Fig. 2, a classification module receiving data from a communications device  [interface] configured to receive the data signals) 
wherein the at least one second reading is based consumption of at least one of: energy, current, or power, and (Patel, [0131] "Next, method 800 of FIG. 8 includes an activity 855 of receiving the second data signals [the second reading].; [0068] "... the electrical power consumed by the one or more electrical devices"; [0082] "Data acquisition receiver 611 can include: (a) one or more current transformers 628 and 629")
to classify using the classifier module the power consuming device by determining a current operational state of the power consuming device (Patel, [0133] "... FIG. 8 includes an activity 865 of associating the one or more electrical events with a change in electrical state of at least one electrical device [a current operational state of the device]...") based on the at least one second reading and the plurality of state parameters, (an activity 865 is based on second data signals in 850 and 855; see above [0072] classification module can correlate / classify the operating state based on the received correlation parameters.)
wherein the current operational state of the power consuming device is one of the plurality of operational states of the power consuming device, (Patel, [0051] "each of electrical devices 290 can have one of three power states: (a) an on-power state; (b) a standby power state; or (c) a complete off-power state. [the plurality of operational states]")	
wherein the notification includes the current operational state of the power consuming device. (Patel, [0138] "... FIG. 8 includes an activity 870 of displaying information about the one or more electrical events to a user [transmitting a notification to a user]…  information about the one or more electrical events can be displayed in real-time [current]")
Patel fail to teach, but Meyer teaches: one classification model (Meyer, p. 3 left col. Section V "The density function… can be modeled by a mixture of an unknown, but in either case finite number of single gaussian distributions. [Gaussian mixture model / classification model]... All parameters of the mixture distribution are calculated [training process to determine parameters] by the iterative Expectation Maximization-algorithm (EM-algorithm).")
wherein at least one of the plurality of parameters is a standard deviation and (Meyer, p. 3 left col. "... (3) where σm and μm are standard deviation and mean of component m.") any standard deviation developed for any of the at least one classification model is fixed for each respective one of the operational states; (Meyer, p. 3 right col. "… Base load states of a consumer structure with a few, mainly continuous operated loads results in the distribution component on the left-hand side (small mean and standard deviation). The other component (higher mean and standard deviation) indicates a normal load state with more loads and higher switching frequencies."; Based on spec. p. 14, the examiner interprets the claim: base load states have a relatively narrow distribution, and normal load states have a wider distribution.)

In regard to claim 26, Patel and Meyer teach: The monitoring device of claim 23, wherein the processor is further adapted to determine parameters of a Gaussian Mixture Model using the training module. (Meyer, p. 3 left col. Section V "The density function… can be modeled by a mixture of an unknown, but in either case finite number of single gaussian distributions. [Gaussian mixture model]... All parameters of the mixture distribution are calculated [training module (EM-algorithm) to determine parameters] by the iterative Expectation Maximization-algorithm (EM-algorithm).")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel to incorporate the teachings of Meyer by including the parameters of the mixture distribution. Doing so would quantify the correlation between the characteristic of consumer structure and the power quality and enable efficient and easy-to-use methods for power quality evaluation.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Meyer in further view of Drees.
In regard to claim 27, Patel and Meyer teach: The monitoring device of claim 26, wherein the processor is further to receive from the interface via the classifier module a plurality of second readings from the power consuming device, and (Patel, [0131] "Next, method 800 of FIG. 8 includes an activity 855 of receiving the second data signals [receiving second reading].") (See Fig. 2, a classification module receiving data from a communications device  [interface] configured to receive the data signals
wherein the parameters of the Gaussian Mixture Model include at least one set of average and standard deviation of a Gaussian distribution representative of at least one operational state of the power consuming device.  (Drees, col. 22 "… First, a mean of the individual probability density functions may be calculated as follows:... where µi is the mean [average] of the INAC probability density function for the ith building in the class... A covariance matrix may also be determined as follows: ... and Σi is the covariance matrix [standard deviation] for ..."; Patel teaches the operational state and its associated states parameters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel and Meyer to incorporate the teachings of Drees by using an energy use model for benchmarking. Doing so would allow for the identification of potential areas to implement ECMs, set realistic energy performance goals when implementing ECMs, and identifying best practices when implementing ECMs (Drees — Col. 4 lines 10-13).

Response to Arguments
Applicant's arguments filed on 08/26/2021 with respect to rejection under 35 U.S.C. 112(a) have been fully considered and are sufficient to overcome the rejection. The rejection to the claims under 35 U.S.C. 112(a) has been withdrawn.

Applicant's arguments filed on 08/26/2021 with respect to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive: 
Applicant argues: (p. 12 middle) “it is clear that when Patel refers to ‘specific electrical events’ it is referring to detecting these high frequency signals to determine what the event is. Thus, Patel does not teach …”
Examiner answers: These high frequency signals are electrical signals generated from electrical devices, therefor they are consider as consumption of energy and power as claimed. (Patel, abstract "The one or more electrical devices are coupled to an electrical power infrastructure and generate one or more high-frequency electrical signals on the electrical power infrastructure…The sensing device can have: (a) a data acquisition receiver configured to receive the one or more high-frequency electrical signals via the electrical outlet and convert the one or more high-frequency electrical signals into one or more first data signals when the sensing device is coupled to the electrical outlet.")

Applicant argues: (p. 13 top) “However, Applicants could not find where there is specifically any measurements of consumption of at least one of: energy, current, or power and that these were used as training data for a classification model. Rather, it appears that Patel performs the training only to determine the state of a device based on the noise signal it generates.”
Examiner answers: The term ‘noise signal’ in Patel is not noise. Patel uses the term ‘noise’ and ‘signal’ interchangeably in the art. Accordingly, both the (high-frequency) signal and noise are considered as consumption of energy and power as claimed. (Patel, [0034] "the high-frequency electrical noise comprise electrical noise in the ten kilohertz to three megahertz range"; abstract, [0049] "high-frequency electrical signals are electrical signals in the ten kilohertz to three megahertz range") 

Applicant argues: (p. 13 bottom) “Thus, Patel appears to only be analyzing the noise signals and the training is only with regard to the noise signals. Applicants note that the Office Action never pointed to particular use of consumption information or use of such information in regards to training, and Applicants believe it is because it could not do so.”
Examiner answers: As noted in the previous Office Action, Patel teaches electrical power consumed by electrical device in [0068]. Further, Patel also teaches this feature in [0006]. (Patel, [0006] "the processing module may be further configured to determine the electrical power consumed by the one or more electrical device at least in part using the one or more first data signals.") Additionally, the training process is based on the first electrical signals (Patel [0104]). Therefore, Patel teaches the claimed invention.

Applicant argues: (p. 14 middle): “However, it is readily apparent that a Gaussian function is not a classification model as called for in the claim. The classification model must be something suitable for a training process that uses the at least one classification model and the first plurality of readings to determine a plurality of state parameters associated with a plurality of operational states of the power consuming device. A Gaussian function alone is simply not that. Rather, e.g., in one dimension, the Gaussian function is the probability density function of the normal distribution, sometimes also called the frequency curve, as explained at https://mathworld.wolfram.com/GaussianFunction.html. Thus, this claim element is lacking from Patel, and hence from the combination as a whole.”
Examiner answers: Patel has the sufficient support in the Fig. 12, paragraph [0110] and [0113] that the guassian function is used to produce the features that are used for classification, i.e. it is part of the classification model. In addition, [0113] indicated that the training process to learn the parameters, so it is a machine leaning process using the guassian function. Therefore, Patel teaches the claimed invention.
	In addition, the ‘model’ is also taught by Meyer (“… modeling by (gaussian) mixture distributions”) and Drees (“a Gaussian mixture model (GMM)”).

Applicant argues: (p. 1 4 bottom): “First in this regard, it seems that the Office Action recognizes what a classification model is, e.g., as disclosed by Hachiya, and so this further belies the Office Action's attempt at saying that a Gaussian function alone is a classification model in regards to Patel.”
Examiner answers: Examiner relies on Hachiya to teach the concept of “selecting classification model.” Patel teaches “performing a machine leaning training process using machine leaning classification model” as explained above. 

Applicant argues: (p. 15 top): “Second, Hachiya appears to relate in to processing images, and in particular, to processing video images. In this regard, see Hachiya, paragraph 27 as well as FIGS. 1, 8, and 9, and in particular imaging apparatus 20 of FIGs. 1 and 9 and step S202 of FIG. 8, so it is clear that one of ordinary skill in the art of detecting power usage would not even consider looking to Hachiya which is totally unrelated to detecting power usage.”
Examiner answers: As noted above, Hachiya teaches the specific mechanisms required by the claim for selecting a classification model for the input data, no matter the input data are electrical data, image data, audio data or data in other areas, because AI model is ubiquitous and can be applied to solve various areas of the problems. Accordingly Patel and Hachiya are analogous arts as being directed to the same field of endeavor, using a machine learning classification model, and therefore are combined to teach the claimed invention.
 
Applicant argues: (p. 15 middle): “Third, Patel performs detection of states, as noted above, using high frequency signals. As such, Patel does not need Hachiya to show the state of a device. In view of this, it is clear that the Office Action is attempting force-fit elements of the prior art in ways not disclosed in the cited prior art and that one of ordinary skill in the art would not do. In 
Examiner answers: As clearly noted in the previous Office Action, the motivation to combine Patel and Hachiya is it would allow the input data belonging to the specific class to be used in the classification model selected by the selection unit. That is, selecting a model that is suitable for the input data. A PHOSITA would find it useful to combine this ‘selecting’ feature with Patel because it will allow the system to choose an appropriate model when the input data is received with a different quality or different class.

Applicant argues: (p. 16 middle): “… Thus, the actual teaching of Meyer is clearly directed to a group of loads and not to an individual power consuming device as called for in the claim. It is further self-evident that the mere brief mention of a load in Meyer, referring to a single device does not actually provide any relevant teaching about such a single device and therefore such reference cannot therefore be used to modify Patel. Furthermore, Meyer itself distinguishes other art related to an individual load and states that modeling of such individual loads is not practically possible, thus, in this regard, teaching away from the invention as claimed. Thus, there is no actual teaching in Meyer that would allow modification of Patel by Meyer as suggested by the Office Action to develop Applicants' claim element.”
Examiner answers: Examiner relied on Patel to teach an individual power consuming device. Meyer is used to teach a fixed standard deviation for each respective state. That is, the specific / individual power consuming device has been addressed in Patel; and for using a respective standard deviation for each respective state, no matter the data is for single device or groups of devices, the examiner relies on Meyer to teach this concept. It is appropriate to use Meyer here because the distributions are used distinguish states of the data, instead of distinguishing single or groups of devices. In addition, because both Patel and Meyer use Gaussian distribution and the input data are from electrical devices, a PHOSITA would find it obvious to combine them together to teach the claimed invention.

Applicant argues: (p. 16 bottom): “In addition, Meyer does not appear to teach or suggest a model in a form that is usable for computer learning and classification as now called for in the claim.”
Examiner answers: Meyer does teaches computer learning by using Expectation Maximization-algorithm (EM-algorithm), and classification by using gaussian mixture distributions. In addition, Patel also teaches the computer training / learning and classification. 

Applicant argues: (p. 17 top): “Applicants note that the specification cannot be read into the claim and the Office Action's doing so is inappropriate and improper… base loads states have a relatively narrow distribution…”
Examiner answers: A claim can be interpreted in light of definitions provided in the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        


/ERIC NILSSON/Primary Examiner, Art Unit 2122